Citation Nr: 1233691	
Decision Date: 09/27/12    Archive Date: 10/09/12	

DOCKET NO.  07-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic skin disorder, variously classified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had active service from June 1966 to October 1969.  He had service in Vietnam from November 1966 to October 1967.  His medals and badges include the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VARO in Baltimore that denied entitlement to the benefit sought.  


FINDINGS OF FACT

1.  The Veteran has chronic dermatitis that is reasonably related to his active service.

2.  A chronic skin disorder other than dermatitis is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic dermatitis are reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a chronic skin disorder other than dermatitis are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Given the Board's essentially favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  The Board notes that the case has been in appellate status for several years and numerous actions have been taken over the years to comply with the VCAA.  The Veteran has been accorded examinations and his entire claims file has been thoroughly reviewed by a specialist at a VA medical center.  That opinion is of record and has been reviewed.  

Pertinent Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In the case of any veteran who engaged in combat with the enemy in the active service...the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained in his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records reflect the Veteran was seen on one occasion in July 1966 for a rash in the scrotal area.  He was given an ointment.  On one occasion in August 1966 he was seen for a complaint of boils on his scrotum.  However, at the time of separation examination in October 1969, clinical evaluation of the skin was normal.  

A review of the record reveals that, when the Veteran submitted a claim for service connection in August 1978, he referred to pain in the knees and ulcer disease.  He made no reference whatsoever to any skin difficulties.

In December 1982, the Veteran stated that he developed a "terrible rash" after he returned to the United States following service and had not been able to get rid of it.  

At the time of a February 1983 VA examination, the Veteran reported he had been treated for leech bites on the legs while in Vietnam.  A skin biopsy done that month showed a diagnosis of chronic psoriasiform dermatitis with focal erosion of the dermis.  The Veteran reported that the rash began shortly after discharge.  The Veteran was given a diagnosis of chronic psoriasiform dermatitis with atypical lymphocytes in infiltrate.

When he was accorded a VA rating examination in October 1994, the Veteran stated that since 1967 he had had extensive dry skin and skin ulcers that occurred on occasion.  He reported he was taking no medication for skin difficulties except Eucerin cream.  Examination at that time showed multiple hyperpigmented well healed scars on the anterior tibial regions bilaterally.  The examiner noted there were no other skin lesions present except for  onychomycosis of multiple toenails and some mild ichthyosis on the plantar aspects of the feet.  The examiner stated that there were no lesions to suggest psoriasis being present, but the examiner also added the Veteran's skin was "very well moisturized."  A diagnosis was given of a history of psoriasis.  

Private medical evidence of record includes a February 2001 communication reflecting the Veteran was diagnosed with onychomycosis.  In August 2001 he was given a diagnosis of tinea pedis.

Of record is a VA April 2002 medical record reflecting the Veteran was seen for evaluation of his hands, feet, nails for "what is believed to be due to fungus."  The examiner noted the Veteran had lived with this condition for 20 years without improvement.  The elbows had hyperpigmented lichenified plaques with scaling.

A June 2004 VA treatment record reflects a diagnosis of onychomycosis and acne cheloidalis nuchae. 

The Veteran continued to be seen on a periodic basis in the years thereafter for continuing problems with his skin.  

He was accorded a VA examination for rating purposes in October 2006.  He stated that he had had a fungal nail infection and skin eruption in about 1970 right after service discharge.  He described the skin rash as being episodic in nature.  The examiner stated that there was post inflammatory hyperpigmentation on the shins and trunk, but there were no tumors, ulcers, pustules, or vesicles present at the present time.  A diagnosis was made of chronic intermittent dermatitis of the trunk and extremities and onychomycosis.  The dermatologist stated that since the skin "issue" started after service, he could not resolve the issue of whether the skin rash was due to service without resorting to mere speculation. 

The Veteran was accorded an examination by a VA physician in December 2010.  That individual stated that he reviewed the claims file.  Following examination, impressions were made of:  Pseudofolliculitis barbae; eczematous dermatitis; Schamberg's dermatosis; and tinea pedis.  The examiner stated "it would be mere speculation to state these problems are related to military service." 

In a December 2011 addendum, the examiner who conducted the aforementioned examination in 2010 indicated that he had reviewed the claims file again.  He stated "this is an issue of rash on the scrotal area in 1966.  The Veteran was given an ointment to use.  Later in August 1966, he developed an infection i.e., boils on the scrotum."  As for an opinion, he reiterated "it would be mere speculation to state these conditions were related to military service."

The matter was then referred to a physician at a VA medical center for the purpose of having that individual review the entire claims file and opine as to whether it is at least as likely as not (that is, probability 50 percent or more) or less likely than not that any currently diagnosed skin disorder, that is, pseudofolliculitis barbae, eczematous dermatitis, Schamberg's dermatosis, and/or tinea pedis, had onset in or is otherwise related to the Veteran's active service.  

In an undated opinion, a VA physician indicated that she reviewed the entire claims file, to include the reports of the recent examination in 2010 and the addendum opinion in December 2011.  She stated that the record showed the Veteran had two problems with his skin while in service, those being a rash of the groin and boils on the scrotum.  She commented that "both of these conditions may occur intermittently through life; however, skin issues that were observed during his exam to determine if his skin condition was service connected were not linked to these problems."  She did not elaborate.

The record shows that the Veteran has been diagnosed with a skin disorder, variously classified.  The Veteran, in his written statements, has indicated that he has had skin difficulties ever since his service in Vietnam.  His statements are credible, competent, and consistent with the circumstances of his service, and the Board, therefore, finds that he had skin difficulties in service.  38 U.S.C.A. § 1154(a).  He has recently been diagnosed as having a skin disorder, variously classified, and the dispositive issue is thus whether the current skin problems are related to his inservice skin difficulties.  

There are statements of record as to the etiology of the Veteran's skin problems.  However, unfortunately, the examiners hesitated to offer a definitive opinion without resort to speculation.  Relying on examiners' hesitance to offer a definitive opinion without resort to speculation is disfavored by the courts.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).   Such an opinion by itself provides neither positive nor negative support for the claim.  The physicians who examined the Veteran in 2006 and 2010 both referred to the Veteran having been seen on two separate occasions in service for skin-related complaints and the Veteran has complained of a continuity of symptoms since service.  Dermatitis was diagnosed at the time of examination by VA in 2006 and 2010 and the Board finds that the currently diagnosed dermatitis is consistent with the Veteran's inservice skin complaints.  

However, the Board does not find that a skin disorder other than dermatitis is related to the Veteran's active service.  For example, with regard to fungal infections, the service treatment records are silent for any reference to toenail fungus and the separation examination revealed the clinical examination of the skin was normal.  When the Veteran was evaluated in 1983, a time several years following service discharge, a fungal infection was not noted at that time.  The first objective evidence of the presence of a fungal infection was not until 1994, a time many years following service discharge.  The same may be said for the pseudofolliculitis barbae that was diagnosed at the time of the 2010 examination.  This was not noted in the Veteran's service treatment records or for years following service discharge.  

Thus, the Board finds that the weight of the evidence, particularly with resolution of all reasonable doubt in the Veteran's behalf, supports a conclusion that his currently diagnosed dermatitis is related to his military service.  Accordingly, service connection for dermatitis must, therefore, be granted.  However, the Board finds the weight of the evidence does not support a conclusion that any other currently diagnosed skin disorder is related to the Veteran's active service.  




ORDER

Service connection for chronic dermatitis is granted.  To this extent, the appeal is allowed.

Service connection for a chronic skin disorder other than dermatitis is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


